Exhibit 10.1


THIS EMPLOYMENT AGREEMENT (“Agreement”) is effective as of the 5th day of May,
2017 (the “Effective Date”), by and between OUTFRONT Media Inc. (“OUTFRONT”),
having an address at 405 Lexington Avenue, New York, New York 10174, and Nancy
Tostanoski (“Executive”), whose address is 1216 Post Road, Scarsdale, NY 10583.


WITNESSETH
    
WHEREAS, OUTFRONT desires for Executive to continue serving as Executive Vice
President, Chief Human Resources Officer of OUTFRONT, and Executive is willing
to perform such services, upon the terms, provisions and conditions hereinafter
set forth.
NOW, THEREFORE, in consideration of the promises and the mutual covenants
hereinafter contained, it is agreed upon between OUTFRONT and Executive as
follows:


1.Term. (a) OUTFRONT shall employ Executive, and Executive hereby accepts
employment as OUTFRONT’s Executive Vice President, Chief Human Resources Officer
from the Effective Date until one of the events stated in paragraph 1(b) occurs.
The period during which Executive is employed by OUTFRONT shall be referred to
herein as the “Term”. Notwithstanding anything in this Agreement to the
contrary, Executive will be an at-will employee of OUTFRONT, and Executive or
OUTFRONT may terminate Executive’s employment with OUTFRONT for any reason or no
reason at any time.
(b)
The Term shall end upon the first to occur of any of the following events:

(i)
Executive’s death;

(ii)
OUTFRONT’s termination of Executive’s employment due to Executive’s Disability
(as defined in paragraph 7);

(iii)
OUTFRONT’s termination of Executive’s employment for Cause (as defined in
paragraph 8(a));

(iv)
a Termination Without Cause (as defined in paragraph 8(b));

(v)
a Termination for Good Reason (as defined in paragraph 8(b)); or

(vi)
Executive’s voluntary termination without Good Reason (as described in paragraph
8(a)(ii)).

2.    Duties and Duty of Loyalty. (a) Executive agrees to devote her entire
business time, attention and energies to the OUTFRONT business. Executive will
be Senior Vice President, Human Resources of OUTFRONT and Executive agrees to
perform all duties reasonable and consistent with that office and related to the
OUTFRONT business, as the Chief Executive Officer of OUTFRONT (the “CEO”) (or
other individual designated by the CEO) may assign to Executive from time to
time.


1



--------------------------------------------------------------------------------

Exhibit 10.1


(b)
During the Term, Executive assumes a duty to perform the obligations of
Executive’s position with OUTFRONT in a loyal and diligent manner, including,
among other things, avoiding conflicts of interest (e.g., leveraging business
relationships, contacts or other assets for any personal gain or advantage or
the gain or advantage of any person or entity other than OUTFRONT) and promptly
informing OUTFRONT of any business opportunities Executive has been offered and
that may be of interest to OUTFRONT. Executive represents and agrees that it
shall be a violation of the obligations of this Agreement to, among other
things, engage in or prepare to engage in competitive activity while employed by
OUTFRONT (e.g., to plan, coordinate or prepare to start to engage in any
competitive activity). If Executive desires to engage in outside business
activities during the scope of Executive’s employment with OUTFRONT, such
activities must be fully disclosed in writing in advance to a member of
OUTFRONT’s Legal Department so that OUTFRONT may evaluate whether such outside
business activities violate the terms of this Agreement, with such evaluation
and determination being made by OUTFRONT in its sole discretion. This paragraph
shall not in any way limit any common law or statutory duties owed by Executive
to OUTFRONT.

3.    Compensation.
(a)    Salary. For all the services rendered by Executive in any capacity under
this Agreement, OUTFRONT agrees to pay Executive a base salary (“Salary”) at the
rate of Four Hundred Thousand Dollars ($400,000) per annum, less applicable
deductions and withholding taxes, in accordance with OUTFRONT’s payroll
practices as they may exist from time to time. During the Term, Executive’s
Salary may be increased, and such increases, if any, shall be made at a time,
and in an amount, that OUTFRONT shall determine in its sole discretion.
(b)    Bonus Compensation. Executive shall be eligible to receive annual bonus
compensation (“Bonus”) during Executive’s employment with OUTFRONT under this
Agreement, determined and payable as follows:
(i)
OUTFRONT agrees Executive shall be eligible to be considered for participation
in OUTFRONT’s Executive Bonus Plan (the “EBP”), i.e., OUTFRONT’s current bonus
plan, or any successor plans to the EBP. Executive shall have an annual bonus
target equal to fifty percent (50%) of her Salary (“Target Bonus”). Since the
EBP is administered under procedures that are not subject to contractual
arrangements, eligibility for consideration is no guarantee of actual
participation (or of meeting any target amounts), and the precise amount, form
and timing of the awards under the EBP, if any, shall be determined on an annual
basis at the sole discretion of the Board of Directors of OUTFRONT (the
“Board”), or the appropriate committee of such Board. The Bonus for any calendar
year may be subject to proration for the portion of such calendar year that
Executive was employed by OUTFRONT.



2



--------------------------------------------------------------------------------

Exhibit 10.1


(ii)
Notwithstanding the foregoing, Executive’s Bonus for any calendar year shall be
payable, less applicable deductions and withholding taxes, by no later than
March 15 of the year following the year in which the Bonus was considered
earned.

(c)
Long-Term Incentive Compensation. During the Term, Executive shall be eligible
to be considered for participation in the OUTFRONT Media Inc. Omnibus Stock
Incentive Plan (the “LTIP”), or any successor plans to the LTIP, and shall be
recommended for an annual grant with a Target Long-Term Incentive value equal to
Three Hundred Fifty Thousand Dollars ($350,000). Since the LTIP is administered
under procedures that are not subject to contractual arrangements, eligibility
for consideration is no guarantee of actual participation (or of meeting any
target amounts), and the precise amount, form and timing of the awards under the
LTIP, if any, shall be determined on an annual basis at the sole discretion of
the Board, or the appropriate committee of such Board.

4.    Benefits. Executive shall participate in such vacation, medical, dental,
life insurance, long-term disability insurance, retirement, long-term incentive
and other plans as OUTFRONT may have or establish from time to time in which
similarly situated senior executives participate and in which Executive would be
entitled to participate under the terms of the plan. This provision, however,
shall not be construed to either require OUTFRONT to establish any welfare,
compensation or long-term incentive plans, or to prevent the modification or
termination of any plan once established, and no action or inaction with respect
to any plan shall affect this Agreement. Executive shall be eligible for four
(4) weeks of vacation each year.
5.    Business Expenses. During Executive’s employment under this Agreement,
OUTFRONT shall reimburse Executive for such reasonable travel and other expenses
incurred in the performance of Executive’s duties as are customarily reimbursed
to OUTFRONT’s executives at comparable levels. Subject to paragraph 18, any such
travel and other expenses shall be reimbursed by OUTFRONT as soon as practicable
in accordance with its established guidelines, as may be amended from time to
time, but in no event later than December 31st of the calendar year following
the calendar year in which Executive incurs the related expenses.
6.    Non-Competition, Confidential Information, Etc.
(a)    Non-Competition. Executive agrees that Executive’s employment with
OUTFRONT is on an exclusive basis and that, while Executive is employed by
OUTFRONT, Executive will not engage in any other business activity which is in
conflict with Executive’s duties and obligations (including Executive’s
commitment of time) under this Agreement. Executive further agrees that, during
the Non-Compete Period (as defined below), Executive shall not directly or
indirectly engage in or participate in (or negotiate or sign any agreement to
engage in or participate in), whether as an owner, partner, stockholder,
officer, employee, director, agent of or consultant for, any business which at
such time is competitive with any business, division, operation or other
activity of OUTFRONT or any of its subsidiaries (i) with respect to which
Executive had any responsibility, involvement or supervision, (ii) with respect
to which Executive had access to any Confidential Information (as defined below)
that could benefit such competitor’s business or harm


3



--------------------------------------------------------------------------------

Exhibit 10.1


OUTFRONT’s business or (iii) where Executive would provide services of the same
or similar nature as services performed by Executive for OUTFRONT, without the
written consent of OUTFRONT, as applicable; provided, that this provision shall
not prevent Executive from investing as less than a one (1%) percent stockholder
in the securities of any company listed on a national securities exchange or
quoted on an automated quotation system. The Non-Compete Period shall cover the
period during Executive’s employment with OUTFRONT and shall continue following
the termination of Executive’s employment for any reason, including by
expiration of the Term, for the greater of (A) six (6) months or (B) for so long
as any payments are to be made to Executive pursuant to paragraph 8(c) of this
Agreement, unless Executive requests and OUTFRONT accepts a written request
pursuant to paragraph 6(j) of this Agreement, if any.
(b)    Confidential Information. Executive agrees that, during the Term and at
any time thereafter, (i) Executive shall not use for any purpose or disclose to
any third party, other than the duly authorized business of OUTFRONT, any
information relating to OUTFRONT or any of its affiliated companies which is
non-public, confidential or proprietary to OUTFRONT or any of its affiliated
companies (“Confidential Information”), including any trade secret or any
written (including in any electronic form) or oral communication incorporating
Confidential Information in any way (except as may be required by law or in the
performance of her duties under this Agreement consistent with OUTFRONT’s
policies); and (ii) Executive will comply with any and all confidentiality
obligations of OUTFRONT to a third party, whether arising under a written
agreement or otherwise. Information shall not be deemed Confidential Information
which (A) is or becomes generally available to the public other than as a result
of a disclosure by Executive or at Executive’s direction or by any other person
who directly or indirectly receives such information from Executive, or (B) is
or becomes available to Executive on a nonconfidential basis from a source which
is entitled to disclose it to Executive. For purposes of this paragraph 6(b),
the term “third party” shall be defined to mean any person other than OUTFRONT
or any of its affiliated companies (and any of their respective directors and
senior officers).
(c)    No Solicitation. Executive agrees that, while employed by OUTFRONT and
for the greater of: twelve (12) months thereafter or for so long as OUTFRONT is
making any payments to Executive pursuant to paragraph 8(c), Executive shall
not, directly or indirectly:
(i)
employ or solicit the employment of any person who is then or has been within
six (6) months prior thereto, an employee of OUTFRONT or any of its affiliated
companies; or

(ii)
do any act or thing to cause, bring about, or induce any interference with,
disturbance to, or interruption of any of the then-existing relationships
(whether or not such relationships have been reduced to formal contracts) of
OUTFRONT or any of its affiliated companies with any customer, employee,
consultant or supplier.

Should OUTFRONT have reason to believe Executive is violating the terms of this
paragraph 6(c), OUTFRONT may contact any individual(s) necessary to (A)
determine the existence of a violation and (B) enforce this paragraph 6(c),
without being deemed to have violated the confidentiality terms of any written
agreement between Executive and OUTFRONT.


4



--------------------------------------------------------------------------------

Exhibit 10.1


(d)    OUTFRONT Ownership. The results and proceeds of Executive’s services
under this Agreement, including, without limitation, any works of authorship
resulting from Executive’s services during Executive’s employment with OUTFRONT
and/or any of its affiliated companies and any works in progress resulting from
such services, shall be works-made-for-hire and they shall be deemed the sole
owner throughout the universe of any and all rights of every nature in such
works, whether such rights are now known or hereafter defined or discovered,
with the right to use the works in perpetuity in any manner they determine in
their sole discretion without any further payment to Executive. If, for any
reason, any of such results and proceeds are not legally deemed a
work-made-for-hire and/or there are any rights in such results and proceeds
which do not accrue to OUTFRONT and/or any of its affiliates under the preceding
sentence, then Executive hereby irrevocably assigns and agrees to assign any and
all of her right, title and interest thereto, including, without limitation, any
and all copyrights, patents, trade secrets, trademarks and/or other rights of
every nature in the work, whether now known or hereafter defined or discovered,
and they shall have the right to use the work in perpetuity throughout the
universe in any manner they determine in their sole discretion without any
further payment to Executive. Executive shall, as may be requested by OUTFRONT
from time to time, do any and all things which OUTFRONT may deem useful or
desirable to establish or document OUTFRONT’s rights in any such results and
proceeds, including, without limitation, the execution of appropriate copyright,
trademark and/or patent applications, assignments or similar documents and, if
Executive is unavailable or unwilling to execute such documents, Executive
hereby irrevocably designates OUTFRONT’s General Counsel or his designee as
Executive’s attorney-in-fact with the power to execute such documents on
Executive’s behalf. To the extent Executive has any rights in the results and
proceeds of Executive’s services under this Agreement that cannot be assigned as
described above, Executive unconditionally and irrevocably waives the
enforcement of such rights. This paragraph 6(d) is subject to, and does not
limit, restrict, or constitute a waiver by OUTFRONT and/or any of its affiliates
of any ownership rights to which they may be entitled by operation of law by
virtue of being Executive’s employer.
(e)
Litigation.

(i)
Executive agrees that during the Term, and for the greater of: (A) twelve (12)
months thereafter; or (B) during the pendency of any litigation or other
proceeding, (x) Executive shall not communicate with anyone (other than
Executive’s own attorneys and tax advisors), except to the extent necessary in
the performance of Executive’s duties under this Agreement, with respect to the
facts or subject matter of any pending or potential litigation, or regulatory or
administrative proceeding involving OUTFRONT, or any of OUTFRONT’s affiliated
companies, other than any litigation or other proceeding in which Executive is a
party-in-opposition, without giving prior notice to OUTFRONT or its counsel; and
(y) in the event that any other party attempts to obtain information or
documents from Executive with respect to such matters, either through formal
legal process such as a subpoena or by informal means such as interviews,
Executive shall promptly notify OUTFRONT’s counsel before providing any
information or documents.



5



--------------------------------------------------------------------------------

Exhibit 10.1


(ii)
Executive agrees to cooperate with OUTFRONT and its attorneys, both during and
after the termination of Executive’s employment, in connection with any
litigation or other proceeding arising out of or relating to matters in which
Executive was involved prior to the termination of Executive’s employment.
Executive’s cooperation shall include, without limitation, providing assistance
to OUTFRONT’s counsel, experts or consultants, and providing truthful testimony
in pretrial and trial or hearing proceedings. In the event that Executive’s
cooperation is requested after the termination of Executive’s employment,
OUTFRONT will (A) seek to minimize interruptions to Executive’s schedule to the
extent consistent with its interests in the matter; and (B) reimburse Executive
for all reasonable and appropriate out-of-pocket expenses actually incurred by
Executive in connection with such cooperation upon reasonable substantiation of
such expenses within sixty (60) calendar days following the date on which
OUTFRONT receives appropriate documentation with respect to such expenses, but
in no event later than December 31 of the year following the year in which
Executive incurs the related expenses.

(iii)
Executive agrees that during the Term and at any time thereafter, to the fullest
extent permitted by law, Executive will not testify voluntarily in any lawsuit
or other proceeding which directly or indirectly involves OUTFRONT or any of its
affiliated companies, or which may create the impression that such testimony is
endorsed or approved by OUTFRONT or any of its affiliated companies, without
advance notice (including the general nature of the testimony) to and, if such
testimony is without subpoena or other compulsory legal process, the approval of
the General Counsel (or equivalent position thereof) of OUTFRONT.

(iv)
Notwithstanding the foregoing, this Agreement shall not preclude Executive from
participating in any governmental investigation of OUTFRONT, and Executive is
not obligated under this Agreement to provide any notice to OUTFRONT regarding
Executive’s participation in any governmental investigation of OUTFRONT.

(f)    No Right to Give Interviews or Write Books, Articles, Etc. During the
Term, except as authorized by OUTFRONT, Executive shall not (i) give any
interviews or speeches, or (ii) prepare or assist any person or entity in the
preparation of any books, articles, television or motion picture productions or
other creations, in either case, concerning OUTFRONT or any of its affiliated
companies or any of their respective officers, directors, agents, employees,
suppliers or customers.
(g)    Return of Property. All documents, data, recordings, or other property,
whether tangible or intangible, including all information stored in electronic
form, obtained or prepared by or for Executive and utilized by Executive in the
course of Executive’s employment with OUTFRONT shall remain the exclusive
property of OUTFRONT. In the event of the


6



--------------------------------------------------------------------------------

Exhibit 10.1


termination of Executive’s employment for any reason, OUTFRONT reserves the
right, to the extent permitted by law and in addition to any other remedy
OUTFRONT may have, to deduct from any monies otherwise payable to Executive the
following: (i) all amounts Executive may owe to OUTFRONT or any of its
affiliated companies at the time of or subsequent to the termination of
Executive’s employment with OUTFRONT; and (ii) the value of OUTFRONT’s property
which Executive retains in Executive’s possession after the termination of
Executive’s employment with OUTFRONT. In the event that the law of any state or
other jurisdiction requires the consent of an employee for such deductions, this
Agreement shall serve as such consent. Notwithstanding anything in this
paragraph 6(g) to the contrary, OUTFRONT will not exercise such right to deduct
from any monies otherwise payable to Executive to the extent such offset would
be a violation of Section 409A of the Internal Revenue Code, as amended, and the
rules and regulations promulgated thereunder (“Section 409A”).
(h)    Non-Disparagement. Executive agrees that, during the Term and for one (1)
year thereafter, Executive shall not, in any communications with the press or
other media or any customer, client or supplier of OUTFRONT or any of OUTFRONT’s
affiliated companies, criticize, ridicule or make any statement which disparages
or is derogatory of OUTFRONT or any of OUTFRONT’s affiliated companies or any of
their respective directors or senior officers or employees.
(i)    Injunctive Relief. OUTFRONT has entered into this Agreement in order to
obtain the benefit of Executive’s unique skills, talent, and experience.
Executive acknowledges and agrees that any violation of paragraphs 6(a) through
(h) of this Agreement will result in irreparable damage to OUTFRONT, and,
accordingly, OUTFRONT may obtain injunctive and other equitable relief for any
breach or threatened breach of such paragraphs, in addition to any other
remedies available to OUTFRONT, and Executive hereby consents and agrees to
personal jurisdiction in any state or federal court located in the City of New
York, Borough of Manhattan.
(j)    Survival; Modification of Terms. Executive’s obligations under paragraphs
6(a) through (i) shall remain in full force and effect for the entire period
provided therein notwithstanding the termination of Executive’s employment under
this Agreement for any reason or the expiration of the Term; provided, however,
that Executive’s obligations under paragraph 6(a) (but not under any other
provision of this Agreement) shall cease if: (i) OUTFRONT terminates Executive’s
employment without Cause (as defined in paragraph 8(a)) or Executive terminates
Executive’s employment for Good Reason (as defined in paragraph 8(b)) and (ii)
Executive provides OUTFRONT a written notice indicating Executive’s desire to
waive her right to receive, or to continue to receive, termination payments and
benefits under paragraphs 8(c)(i) through (iii) and (iii) OUTFRONT notifies
Executive that it has, in its sole discretion, accepted Executive’s request.
Executive and OUTFRONT agree that the restrictions and remedies contained in
paragraphs 6(a) through (i) are reasonable and that it is Executive’s intention
and the intention of OUTFRONT that such restrictions and remedies shall be
enforceable to the fullest extent permissible by law. If a court of competent
jurisdiction shall find that any such restriction or remedy is unenforceable but
would be enforceable if some part were deleted or the period or area of
application reduced, then such restriction or remedy shall apply with the
modification necessary to make it enforceable. Executive acknowledges that
OUTFRONT conducts its business operations around the world and has invested


7



--------------------------------------------------------------------------------

Exhibit 10.1


considerable time and effort to develop the international brand and goodwill
associated with the “OUTFRONT” name. To that end, Executive further acknowledges
that the obligations set forth in this paragraph 6 are by necessity
international in scope and necessary to protect the international operations and
goodwill of OUTFRONT and its affiliated companies.
7.    Disability. In the event that Executive becomes “disabled” within the
meaning of such term under the OUTFRONT’s Short-Term Disability (“STD”) program
and its Long-Term Disability (“LTD”) program while employed during the Term
(such condition is referred to as a “Disability”), Executive will be considered
to have experienced a termination of employment with OUTFRONT and its
subsidiaries as of the date Executive first becomes eligible to receive benefits
under the LTD program in which OUTFRONT’s senior executives are eligible to
participate or, if Executive does not become eligible to receive benefits under
such OUTFRONT LTD program, Executive has not returned to work by the six (6)
month anniversary of Executive’s Disability onset date. Except as provided in
this paragraph 7, if Executive becomes Disabled while employed during the Term,
Executive will exclusively receive compensation under the STD program in
accordance with its terms. Thereafter, Executive will be eligible to receive
benefits under the LTD program in accordance with its terms. If Executive has
not returned to work by December 31st of a calendar year during the Term,
Executive will receive bonus compensation for the calendar year(s) during the
Term in which Executive receives compensation under the STD program, determined
as follows:
(i)
for the portion of the calendar year from January 1st until the date on which
Executive first receives compensation under the STD program, bonus compensation
shall be determined in accordance with the EBP (i.e., based upon OUTFRONT’s
achievement of its goals and OUTFRONT’s good faith estimate of Executive’s
achievement of Executive’s personal goals) and prorated for such period; and

(ii)
for any subsequent portion of that calendar year and any portion of the
following calendar year in which Executive receives compensation under the STD
program, bonus compensation shall be in an amount equal to Executive’s Target
Bonus and prorated for such period(s).

Subject to paragraph 18 hereof, bonus compensation under this paragraph 7 shall
be paid, less applicable deductions and withholding taxes, by February 28th of
the year(s) following the year as to which such bonus compensation is payable.
Executive will not receive bonus compensation for any portion of the calendar
year(s) during the Term while Executive receives benefits under the LTD program.
For the periods that Executive receives compensation and benefits under the STD
and LTD programs, such compensation and benefits and the bonus compensation
provided under this paragraph 7 are in lieu of Salary and Bonus under paragraphs
3(a) and (b).
In addition, if Executive’s employment is terminated due to her “Permanent
Disability” (as defined in the then current LTIP), all outstanding equity awards
(or portions thereof) granted to Executive in connection with Executive’s
employment with OUTFRONT shall accelerate and vest immediately on the date of
such termination of employment and be settled as soon as administratively
feasible (but no later than ten (10) business days thereafter).


8



--------------------------------------------------------------------------------

Exhibit 10.1


8.    Termination.
(a)    (i)    Termination for Cause. OUTFRONT may, at its option, terminate
Executive’s employment under this Agreement forthwith for Cause and OUTFRONT
thereafter shall have no further obligations under this Agreement, including,
without limitation, any obligation to pay Executive’s Salary or Bonus or provide
benefits. “Cause” shall mean: (i) dishonesty; (ii) embezzlement, fraud or other
conduct which would constitute a felony or a misdemeanor involving fraud or
perjury; (iii) willful unauthorized disclosure of Confidential Information; (iv)
Executive’s failure to obey a material lawful directive that is appropriate to
Executive’s position from an executive(s) in Executive’s reporting line; (v)
Executive’s failure to comply with the written policies of OUTFRONT, including
OUTFRONT’s Code of Conduct or successor conduct statement as they apply from
time to time; (vi) Executive’s material breach of this Agreement (including any
representations herein); (vii) Executive’s failure (except in the event of her
Disability) or refusal to substantially perform Executive’s material obligations
under this Agreement; (viii) willful failure to cooperate with a bona fide
internal investigation or investigation by regulatory or law enforcement
authorities or the destruction or failure to preserve documents or other
material reasonably likely to be relevant to such an investigation, or the
inducement of others to fail to cooperate or to destroy or fail to produce
documents or other material; or (ix) conduct which is considered an offense
involving moral turpitude under federal, state or local laws, or which might
bring Executive to public disrepute, scandal or ridicule or reflect unfavorably
upon any of OUTFRONT’s businesses or those who conduct business with OUTFRONT
and its affiliated entities. OUTFRONT will give Executive written notice prior
to terminating Executive’s employment pursuant to (iv), (v), (vi), (vii), (viii)
or (ix) of this paragraph 8(a), setting forth the nature of any alleged failure,
breach or refusal in reasonable detail and the conduct required to cure if
capable of cure. Except for a failure, breach or refusal which, by its nature,
cannot reasonably be expected to be cured, Executive shall have ten (10)
business days from the giving of such notice within which to cure any failure,
breach or refusal under (iv), (v), (vi), (vii), (viii) or (ix) of this paragraph
8(a); provided, however, that, if OUTFRONT reasonably expects irreparable injury
from a delay of ten (10) business days, OUTFRONT may give her notice of such
shorter period within which to cure as is reasonable under the circumstances.
(ii)
Voluntary Termination without Good Reason. Executive may, at her option, resign
from her employment under this Agreement at any time without Good Reason (as
defined below) by providing OUTFRONT with at least thirty (30) days’ advance
written notice, in which case, Executive shall be paid the Accrued Obligations
(as defined in paragraph 8(c)), and such resignation shall not be deemed to be a
breach of this Agreement.

(b)    Termination Without Cause; Termination for Good Reason. OUTFRONT may
terminate Executive’s employment under this Agreement without Cause at any time
during the Term by written notice to Executive (“Termination Without Cause”). In
addition, Executive may terminate Executive’s employment under this Agreement
for Good Reason (“Termination for Good Reason”) at any time during the Term by
written notice of termination to OUTFRONT given no more than sixty (60) days
after Executive first learns of the event constituting Good Reason. Such notice
shall state an effective termination date that is not earlier than thirty (30)
days and not


9



--------------------------------------------------------------------------------

Exhibit 10.1


later than sixty (60) days after the date it is given to OUTFRONT, provided that
OUTFRONT may set an earlier effective date for Executive’s termination at any
time after receipt of Executive’s notice. For purposes of this Agreement (and
any other agreement that expressly incorporates the definition of Good Reason
hereunder), “Good Reason” shall mean the occurrence of any of the following
without Executive’s consent (other than in connection with the termination or
suspension of Executive’s employment or duties for Cause or in connection with
Executive’s physical and mental incapacity): (A) a material reduction in
Executive’s Salary or Target Bonus percentage in effect prior to such reduction;
(B) a material reduction in Executive’s positions, titles, authorities, duties
or responsibilities from those in effect immediately prior to such reduction;
(C) the assignment to Executive of duties or responsibilities that are
materially inconsistent with Executive’s authorities, duties or responsibilities
as they shall exist as of the commencement of the Term or that materially impair
Executive’s ability to function as Chief Human Resources Officer of OUTFRONT;
(D) the material breach by OUTFRONT of any of its obligations under this
Agreement or any other agreement between it and Executive; or (E) the
requirement that Executive relocate more than a 50 mile radius outside the
Borough of Manhattan. OUTFRONT shall have thirty (30) days from the receipt of
Executive’s notice within which to cure and in the event of such cure
Executive’s notice shall be of no further force or effect. If no cure is
effected, Executive’s termination will be effective as of the date specified in
Executive’s written notice to OUTFRONT or such earlier effective date set by
OUTFRONT following receipt of Executive’s notice.
(c)    Termination Payments/Benefits. In the event that Executive’s employment
terminates under paragraph 8(b) during the Term hereof, subject to paragraph 18,
Executive shall thereafter receive, less applicable withholding taxes, (x) any
unpaid Salary through and including the date of termination, any unpaid Bonus
earned for the calendar year prior to the calendar year in which Executive is
terminated, any business expense reimbursements incurred but not yet approved
and/or paid and such other amounts as are required to be paid or provided by law
(the “Accrued Obligations”), payable within thirty (30) days following
Executive’s termination date, and (y) subject to Executive’s compliance with
paragraph 8(f) hereunder, the following payments and benefits:
(i)
a severance amount equal to twelve (12) months of Executive’s then current base
Salary described in paragraph 3(a), payable in accordance with OUTFRONT’s then
effective payroll practices (the “Severance Payment”);

(ii)
a prorated bonus for that portion of the year of such termination during which
Executive actively rendered services, paid in accordance with the EBP (the
“Pro-Rata Bonus”). The precise amount of bonus payable, if any, will be
determined in a manner consistent with the manner bonus pay determinations are
made for comparable executives, and such bonus, if any, less applicable
deductions and withholding taxes, shall be payable by March 15 of the calendar
year following the calendar year in which the termination occurs in accordance
with EBP guidelines;

(iii)
all outstanding equity awards (or portions thereof) granted to Executive on or
after the commencement of the Term in connection with Executive’s



10



--------------------------------------------------------------------------------

Exhibit 10.1


employment with OUTFRONT shall accelerate and vest immediately in full on the
date of Executive’s termination of employment and be settled as soon as
administratively feasible (but no later than ten (10) business days thereafter);
provided, however, that with respect to awards that remain subject to
performance-based vesting conditions on Executive’s termination date, in the
event and limited to the extent that compliance with the performance-based
compensation exception is required in order to ensure the deductibility of any
such award under Section 162(m) of the Internal Revenue Code (“Section 162(m)”),
such award shall vest if and to the extent the Compensation Committee of the
Board certifies that a level of the performance goal relating to such award has
been met, or, if later, the Release Effective Date (as defined below), and shall
be settled within ten (10) business days thereafter; provided, further, that
with respect to such awards that remain subject to performance-based vesting
conditions on Executive’s termination date, in the event and to the extent that
compliance with the performance-based compensation exception under Section
162(m) is not required in order to ensure the deductibility of any such award,
such award shall immediately vest (with an assumption that the performance
goal(s) were achieved at target level, if and to the extent applicable) on the
Release Effective Date and be settled within ten (10) business days thereafter;
and
(iv)
to the extent that the Termination Without Cause or Termination for Good Reason
is considered a “separation from service” within the meaning of Section 409A,
and which results in Executive’s loss of eligibility for medical and/or dental
benefits under OUTFRONT’s then effective benefit plans, Executive shall be
eligible for continued coverage under the existing plans applicable to Executive
and/or continued medical and dental coverage pursuant to the Consolidated
Omnibus Budget Reconciliation Act, 29 U.S.C. section 1161 et seq. (“COBRA”)
until the earlier of (A) the date that is twelve (12) months from the date of
Executive’s termination, or (B) the date on which Executive becomes eligible for
medical and dental coverage from a third-party employer. If Executive elects to
continue Executive’s coverage under OUTFRONT’s medical and/or dental plans under
COBRA, and if Executive signs the release described in paragraph 8(f) hereof,
OUTFRONT will provide Executive’s coverage at no cost for a time period up to
twelve (12) months (assuming Executive does not become covered under another
group plan sooner). Any COBRA coverage beyond this time period will be at
Executive’s own cost. The amount OUTFRONT will pay for continued medical and/ or
dental COBRA coverage following Executive’s Termination Without Cause or
Termination for Good Reason, if any, will be treated as taxable income and will
be reported on a Form W-2, and OUTFRONT may withhold taxes from Executive’s
compensation for this purpose. The parties agree that, consistent with the
provisions of Section 409A, the following in-kind benefit rules shall also
apply: (x) the amount of in-kind benefits paid during a calendar year will not
affect the in-kind benefits, if any, provided



11



--------------------------------------------------------------------------------

Exhibit 10.1


to Executive in any other calendar year; and (y) Executive’s right to in-kind
benefits is not subject to liquidation or exchange for another benefit.
The Severance Payment is in lieu of any other severance or income continuation
or protection under any OUTFRONT plan, program or agreement that may now or
hereafter exist (unless the terms of such plan, program or agreement expressly
state that the payments and benefits payable thereunder are intended to be in
addition to the type of payments and benefits described in this paragraph 8(c)).


Each payment under this paragraph 8(c) shall be considered a separate payment
and not one of a series of payments for purposes of Section 409A. Any payment
under this paragraph 8(c) that is not made during the period following
Executive’s Termination Without Cause or Termination for Good Reason because
Executive has not executed the release described in paragraph 8(f), shall be
paid to Executive in a single lump sum on the first payroll date following the
last day of the Release Effective Date (as defined in paragraph 8(f)); provided
that Executive executes and does not revoke the release in accordance with the
requirements of paragraph 8(f). Notwithstanding the foregoing, in the event that
Executive is a “specified employee” (within the meaning of Section 409A and as
determined pursuant to procedures adopted by OUTFRONT) and has actually, or is
deemed to have, incurred a “separation from service” within the meaning of
Section 409A (a “409A Termination”) and if any portion of Executive’s base
salary or Pro-Rata Bonus that would be paid to Executive (for Termination
Without Cause or Termination for Good Reason) during the six-month period
following such 409A Termination constitutes deferred compensation (within the
meaning of Section 409A), such portion shall be paid to Executive on the earlier
of (A) the first business day of the seventh month following the month in which
Executive’s 409A Termination occurs or (B) Executive’s death (the applicable
date, the “Permissible Payment Date”) rather than as described in the prior
sentence, and remaining payments of base salary and/or Pro-Rata Bonus, if any,
shall be paid to Executive or to Executive’s estate, as applicable, by payment
of Executive’s base salary on regular payroll dates commencing with the payroll
date that follows the Permissible Payment Date and by payment of any Pro-Rata
Bonus on the first payroll date that follows the Permissible Payment Date.
(d)    Termination of Benefits. Notwithstanding anything in this Agreement to
the contrary (except as otherwise provided in paragraph 8(c) with respect to
medical and dental benefits), participation in all OUTFRONT benefit plans and
programs (including, without limitation, vacation accrual, all retirement and
related excess plans and LTD) will terminate upon the termination of Executive’s
employment except to the extent otherwise expressly provided in such plans or
programs and subject to any vested rights she may have under the terms of such
plans or programs. The foregoing shall not apply to the LTIP and, after the
termination of Executive’s employment, Executive’s rights under the LTIP shall
be governed by the terms of the LTIP award agreements or certificates and the
applicable LTIP plan(s) and this Agreement.
(e)    Resignation from Official Positions. If Executive’s employment with
OUTFRONT terminates for any reason, Executive shall be deemed to have resigned
at that time from any and all officer or director positions that Executive may
have held with OUTFRONT or any of its affiliated companies and all board seats
or other positions in other entities Executive held on behalf of


12



--------------------------------------------------------------------------------

Exhibit 10.1


OUTFRONT, including any fiduciary positions (including as a trustee) Executive
holds with respect to any employee benefit plans or trusts established by
OUTFRONT. If, for any reason, this paragraph 8(e) is deemed insufficient to
effectuate such resignation, Executive agrees to execute, upon the request of
OUTFRONT or any of its affiliated companies, any documents or instruments which
OUTFRONT may deem necessary or desirable to effectuate such resignation or
resignations and Executive hereby authorizes the Secretary and any Assistant
Secretary of OUTFRONT or any of its affiliated companies to execute any such
documents or instruments as Executive’s attorney-in-fact.
(f)    Release and Compliance with Paragraph 6.
(i)
Notwithstanding any provision in this Agreement to the contrary, prior to
payment by OUTFRONT of any amount or provision of any benefit pursuant to
paragraph 8(c), within sixty (60) days following Executive’s termination of
employment, (A) Executive shall have executed and delivered to OUTFRONT a
general release in a form satisfactory to OUTFRONT and (B) such general release
shall have become effective and irrevocable in its entirety (such date, the
“Release Effective Date”); provided, however, that if, at the time any cash
severance payments are scheduled to be paid to Executive pursuant to paragraph
8(c) Executive has not executed a general release that has become effective and
irrevocable in its entirety, then any such cash severance payments shall be held
and accumulated without interest, and shall be paid to her on the first regular
payroll date following the Release Effective Date. Executive’s failure or
refusal to sign and deliver the release or her revocation of an executed and
delivered release in accordance with applicable laws, whether intentionally or
unintentionally, will result in the forfeiture of the payments and benefits
under paragraph 8(c). Notwithstanding the foregoing, if the sixty (60) day
period does not begin and end in the same calendar year, then the Release
Effective Date shall occur no earlier than January 1st of the calendar year
following the calendar year in which her termination occurs.

(ii)
Notwithstanding any provision in this Agreement to the contrary, the payments
and benefits described in paragraph 8(c) shall immediately cease, and OUTFRONT
shall have no further obligations to Executive with respect thereto, in the
event that Executive materially breaches any provision of paragraph 6 hereof.

9.    Death. In the event of Executive’s death prior to the end of the Term
while actively employed, Executive’s beneficiary or estate shall receive (a)
Executive’s Salary up to the date on which the death occurs; (b) any Bonus
earned in the prior year but not yet paid; and (c) bonus compensation for the
calendar year in which the death occurs, determined in accordance with the EBP
(i.e., based upon OUTFRONT’s achievement of its goals and OUTFRONT’s good faith
estimate of Executive’s achievement of Executive’s personal goals) and pro-rated
for the portion of the year through the date of death, payable, less applicable
deductions and withholding taxes,


13



--------------------------------------------------------------------------------

Exhibit 10.1


by February 28th of the following year in accordance with EBP guidelines. In
addition, all outstanding equity awards (or portions thereof) granted to
Executive in connection with Executive’s employment with OUTFRONT shall
accelerate and vest immediately on the date of death and be settled as soon as
administratively feasible (but no later than ten (10) business days thereafter).
In the event of Executive’s death after the termination of Executive’s
employment while Executive is entitled to receive compensation under paragraph
8(c), Executive’s beneficiary or estate shall receive (i) any Salary payable
under paragraph 8(c)(i) up to the date on which the death occurs; and (ii) bonus
compensation for the calendar year in which the death occurs in an amount equal
to Executive’s Target Bonus and pro-rated for the portion of the year through
the date of death, payable, less applicable deductions and withholding taxes, in
a lump sum no later than February 28th of the following year.
10.    Equal Opportunity Employer; Employee Statement of Business Conduct.
Executive acknowledges that OUTFRONT is an equal opportunity employer. Executive
represents and warrants that Executive has read and fully understands the
OUTFRONT Equal Employment Opportunity (“EEO”) policy and that Executive is in
full compliance with the terms of the EEO policy. Executive further represents
and warrants that Executive will comply with the EEO policy and with applicable
Federal, state and local laws prohibiting discrimination on the basis of race,
color, national origin, religion, sex, age, disability, alienage or citizenship
status, sexual orientation, veteran’s status, gender identity or gender
expression, marital status, height or weight, genetic information or any other
characteristic protected by law or OUTFRONT policy during the Term. Executive
acknowledges that Executive has been furnished a copy of OUTFRONT’s Code of
Conduct (the “Code”). Executive represents and warrants that Executive has read
and fully understands all of the requirements thereof, and that Executive is in
full compliance with the terms of the Code. Executive further represents and
warrants that at all times during the Term hereof, Executive shall perform
Executive’s services hereunder in full compliance with the Code and other
applicable OUTFRONT policies, as may be amended from time to time, and with any
revisions thereof or additions thereto.
11.    Notices. All notices or other communications hereunder shall be given in
writing and shall be deemed given if served personally or mailed by registered
or certified mail, return receipt requested, to the parties at their addresses
above indicated or any other address designated in writing by either party, with
a copy, in the case of OUTFRONT, to the attention of the General Counsel of
OUTFRONT. Any notice given by registered mail shall be deemed to have been given
three (3) days following such mailing.
12.    Assignment. This is an Agreement for the performance of personal services
by Executive and may not be assigned by Executive or OUTFRONT except that
OUTFRONT may assign this Agreement to any affiliated company of or any successor
in interest to OUTFRONT or any of its affiliates, provided such successor agrees
to assume OUTFRONT’s obligations under this Agreement.
13.    New York Law, Etc. Executive acknowledges that this Agreement has been
executed, in whole or in part, in New York, and Executive’s employment duties
are primarily performed in New York. Accordingly, Executive agrees that this
Agreement and all matters


14



--------------------------------------------------------------------------------

Exhibit 10.1


or issues arising out of or relating to Executive’s employment with OUTFRONT
shall be governed by the laws of the State of New York applicable to contracts
entered into and performed entirely therein.
14.    No Implied Contract. Nothing contained in this Agreement shall be
construed to impose any obligation on OUTFRONT or Executive to renew this
Agreement or any portion thereof. The parties intend to be bound only upon
execution of a written agreement and no negotiation, exchange of draft or
partial performance shall be deemed to imply an agreement. Neither the
continuation of employment nor any other conduct shall be deemed to imply a
continuing agreement upon the expiration of the Term.
15.    Entire Understanding. This Agreement contains the entire understanding of
the parties hereto relating to the subject matter contained in this Agreement,
and can be changed only by a writing signed by both parties.
16.    Void Provisions. If any provision of this Agreement, as applied to either
party or to any circumstances, shall be found by a court of competent
jurisdiction to be unenforceable but would be enforceable if some part were
deleted or the period or area of application were reduced, then such provision
shall apply with the modification necessary to make it enforceable, and shall in
no way affect any other provision of this Agreement or the validity or
enforceability of this Agreement.
17.    Supersedes Prior Agreements. With respect to the period covered by the
Term, this Agreement supersedes and cancels all prior agreements and
arrangements relating to Executive’s employment by OUTFRONT, a predecessor or
any of its affiliated companies, whether formal or informal, written or oral,
including without limitation, Executive’s letter employment agreement, dated May
5, 2014.
18.    Deductions and Withholdings, Payment of Deferred Compensation – Section
409A.
(a)    To the extent applicable, it is intended that the compensation
arrangements under this Agreement be in full compliance with Section 409A. This
Agreement shall be construed in a manner to give effect to such intention. In no
event whatsoever (including, but not limited to as a result of this paragraph 18
or otherwise) shall OUTFRONT nor any of its affiliates be liable for any tax,
interest or penalties that may be imposed on Executive (or Executive’s
beneficiaries, successors or representatives) under Section 409A. Neither
OUTFRONT nor any of its affiliates have any obligation to indemnify or otherwise
hold Executive harmless from any or all such taxes, interest or penalties, or
liability for any damages related thereto. Executive acknowledge that Executive
has been advised to obtain independent legal, tax or other counsel in connection
with Section 409A.
(b)    Executive’s right to any in-kind benefit or reimbursement benefits
pursuant to any provisions of this Agreement or pursuant to any plan or
arrangement of OUTFRONT covered by this Agreement shall not be subject to
liquidation or exchange for cash or another benefit. In addition, if any
reimbursements would constitute deferred compensation for purposes of Section


15



--------------------------------------------------------------------------------

Exhibit 10.1


409A, the amount to be reimbursed will be limited to Executive’s lifetime and
the lifetime of Executive’s eligible dependents and the amount eligible for
reimbursement during a calendar year may not affect the expenses eligible for
reimbursement in any other calendar year.
19.    Arbitration. If any disagreement or dispute whatsoever shall arise
between the parties concerning this Agreement (including the documents
referenced herein) or Executive’s employment with OUTFRONT, the parties hereto
agree that such disagreement or dispute shall be submitted to arbitration before
the American Arbitration Association (“AAA” ), and that a neutral arbitrator
will be selected in a manner consistent with its Employment Arbitration Rules
and Mediation Procedures (“Rules”). Such arbitration shall be confidential and
private and conducted in accordance with the Rules. Any such arbitration
proceeding shall take place in New York City before a single arbitrator (rather
than a panel of arbitrators). The parties agree that the arbitrator shall have
no authority to award any punitive or exemplary damages and waive, to the full
extent permitted by law, any right to recover such damages in such arbitration.
Each party shall bear its respective costs (including attorneys’ fees, and there
shall be no award of attorneys’ fees). Judgment upon the final award rendered by
such arbitrator, after giving effect to the AAA internal appeals process, may be
entered in any court having jurisdiction thereof. Notwithstanding anything
herein to the contrary, OUTFRONT shall be entitled to seek injunctive,
provisional and equitable relief in a court proceeding as a result of
Executive’s alleged violation of the terms of Section 6 of this Agreement, and
Executive hereby consents and agrees to exclusive personal jurisdiction in any
state or federal court located in the City of New York, Borough of Manhattan.
20.    Counterparts. This Agreement may be executed in one or more counterparts,
including by facsimile, and all of the counterparts shall constitute one fully
executed agreement. The signature of any party to any counterpart shall be
deemed a signature to, and may be appended to, any other counterpart.
21.    Amendment and Waiver. The provisions of this Agreement may be amended or
waived only with the prior written consent of OUTFRONT and Executive, and no
course of conduct or failure or delay in enforcing the provisions of this
Agreement shall affect the validity, binding effect or enforceability of this
Agreement.
[signature page to follow]


16



--------------------------------------------------------------------------------

Exhibit 10.1




IN WITNESS WHEREOF, the parties have executed this Agreement as of May 5th,
2017.


OUTFRONT Media Inc.
By:
/s/ Jeremy J. Male    ______
Jeremy J. Male
Chief Executive Officer

EXECUTIVE
By: _/s/ Nancy Tostanoski __
Nancy Tostanoski
Dated: __May 5, 2017______




17

